 

Exhibit 10.1

NIELSEN HOLDINGS PLC

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made, effective as of _________________
(the “Grant Date”) between Nielsen Holdings plc, a company incorporated under
the laws of England and Wales (hereinafter called the “Company”), and
_____________________________ (the “Participant”).  For purposes of this
Agreement, capitalized terms not otherwise defined above or below, or in the
Amended and Restated Nielsen 2010 Stock Incentive Plan (the “Plan”), shall have
the meanings set forth in Exhibit A attached to this Agreement and incorporated
by reference herein.

WHEREAS, the Company desires to grant the Participant performance-based
restricted stock units (the “Performance RSUs”), as provided hereunder and
pursuant to the Plan, the terms of which are hereby incorporated by reference
and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Performance RSUs to
the Participant as an incentive for increased efforts during Participant’s term
of office with the Company or a Subsidiary, and has advised the Company thereof
and instructed the undersigned officers to grant said Performance RSUs.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of the Performance RSUs.

(a) On the terms and conditions and subject to the restrictions, including
forfeiture, hereinafter set forth, the Company hereby grants to the Participant
a target number of Performance RSUs equal to _______ (the “Target RSU
Award”).  The actual number of Performance RSUs which the Participant will earn
under this Agreement will be finally determined based upon the Company’s
Relative Total Shareholder Return and Free Cash Flow achievements for the period
commencing on January 1, 2016 and ending on December 31, 2018 (the “Performance
Period”), in accordance with the provisions of Exhibit A attached to this
Agreement and made a part hereof.  

(b) Each RSU represents the unfunded, unsecured right of the Participant to
receive one share of the Company’s common stock upon earning and vesting.  The
Participant will earn and become vested in the RSUs, and take delivery of the
Shares, as set forth in this Agreement.

2. Earning of Performance RSUs. Until the applicable vesting date(s) provided
below, (i) the Performance RSUs shall be subject to forfeiture by the
Participant to the Company as provided in this Agreement, and (ii) the
Participant may not sell, assign, transfer, discount, exchange, pledge or
otherwise encumber or dispose of any of the Performance RSUs unless the
restrictions have terminated in accordance with the provisions of this
Agreement.

(a) Service and Performance Requirements Absent a Change in Control.  The
Performance RSUs shall become vested, earned and no longer subject to forfeiture
based upon the level of achievement of the Company’s performance goals for the
Performance Period as set forth on Exhibit A, as well as the conditions set
forth in both subsections (i) and (ii) of this Section 2(a):

(i) Service Requirements.

(A) General Rule: Unless otherwise provided in this Agreement, so long as the
Participant continues to be employed by the Company or any of its Subsidiaries
through the end of the Performance Period, the Participant shall, on the
Performance Vesting Date (defined in Section 2(a)(ii) below), vest in and earn
the number of Performance RSUs determined as set forth on Exhibit A hereto.  If,
prior to the end of the Performance Period, and absent the occurrence of any
Change in Control, the Participant’s employment with Company and its
Subsidiaries is terminated for any reason, then the Performance RSUs shall be
forfeited by the Participant to the Company without consideration as of the date
of such termination of employment and this Agreement shall terminate without
payment in respect thereof.

 

--------------------------------------------------------------------------------

2

 

(B) Exceptions to Forfeiture on Termination of Employment:  Notwithstanding
clause (A) above, if, prior to the end of the Performance Period, and absent the
occurrence of any Change in Control, the Participant’s employment with Company
and its Subsidiaries is terminated:

(1) voluntarily by the Participant (other than due to Good Reason or the
Participant’s death, Permanent Disability or Retirement) or involuntarily by the
Company for Cause, then the Performance RSUs shall be forfeited by the
Participant to the Company without consideration as of the date of such
termination of employment and this Agreement shall terminate without payment in
respect thereof; or

(2) involuntarily by the Company and its Subsidiaries without Cause, by the
Participant for Good Reason, by the Participant if mutually agreed to in writing
by the Company with reference to this agreement and the amounts payable under
this section, or due to the Participant’s Retirement, then the Participant will
be eligible to earn a number of Performance RSUs equal to the product of (x) the
total number of Performance RSUs that would have become vested and earned
pursuant to Section 2(a)(ii) below (i.e., if and to the extent the Company has
achieved the Company’s Relative Total Shareholder Return and Free Cash Flow
Targets for the Performance Period as set forth on Exhibit A), if the
Participant had remained employed with the Company or a Subsidiary through the
end of the Performance Period, and (y) a fraction, the denominator of which is
equal to 1095 and the numerator of which is equal to:

 

·

If the Participant was employed by the Company or its Subsidiaries at the
beginning of the Performance Period, the numerator shall be equal to the number
of days between (and including) the beginning of the Performance Period and the
date of his or her termination of employment; or

 

·

If the Participant was hired by the Company or its Subsidiaries after the
beginning of the Performance Period, the numerator shall be equal to the number
of days between (and including) his or her hire date and the date of his or her
termination of employment; or  

(3) due to the Participant’s death or Permanent Disability, then the Target RSU
Award shall immediately vest in full and be paid to the Participant as soon as
practicable thereafter, and no additional amounts shall be payable hereunder
with respect to the Performance Period

Amounts payable under this provision shall be paid at the time such payment
would have been made if employment had not terminated, except in the case of
death of Permanent Disability as described above.

(ii) Performance Requirement.  The Performance RSUs shall, so long as the
Participant remains employed with the Company or its Subsidiaries through the
end of the Performance Period (or except as otherwise provided in Section
2(a)(i) above), become vested, earned and no longer subject to forfeiture in
such number of Performance RSUs as shall be determined as set forth on Exhibit A
hereto. Whether and to what extent the Performance RSUs shall become vested and
earned shall be determined at a meeting of the Committee (such meeting date, the
“Performance Vesting Date”) as soon as practicable following the end of the
Performance Period pursuant to a certification by the Committee of the Company’s
achievement, if any, of the applicable performance goals set forth on Exhibit A
hereto.  

(b) Effect of Change in Control.  If a Change in Control occurs during the
Performance Period, the Participant shall earn a number of Performance RSUs as
follows:  

(i)  if the Performance RSUs are not assumed, continued, or restricted
securities of equivalent value are not substituted for the Performance RSUs by
the Company or its successor and the Participant is employed with the Company or
any of its Subsidiaries on the effective date of the Change in Control, then on
the effective date of the Change in Control the Participant shall become vested
in and earn 100% of the Target RSU Award; but

(ii)  if the Performance RSUs are assumed, continued or substituted by the
Company or its successor, then the Participant shall become vested in and earn,
on the last day of the Performance Period, so long as the Participant is
employed with the Company or any of its Subsidiaries (or any successors thereto)
on such date, 100% of the Target RSU Award; provided, however, that if, prior to
the end of the Performance Period, the Participant’s employment by the Company
or any of its Subsidiaries (or any successors thereto) is involuntarily
terminated by the Company and its Subsidiaries without Cause, terminated by the
Participant for Good Reason, or terminates due to the Participant’s death,
Permanent Disability or Retirement, then the Participant shall become vested in
and earn 100% of the Target RSU Award payable as promptly as practicable
following such termination of employment.

 

--------------------------------------------------------------------------------

3

 

(c) Delivery of Shares; Forfeiture.  As promptly as practicable following the
Performance Vesting Date or any other earlier vesting date provided under
Section 2(b) above, the Company shall cause to be delivered to the Participant
such Shares underlying any non-forfeited , vested Performance RSUs as soon as
practicable after they are earned and vested as provided in this agreement (but
in no event later than 2 ½ months after the last day of the calendar year in
which such Performance RSUs became so earned and vested.  

3. Adjustments Upon Certain Events. The Committee may, in its sole discretion,
take any actions with respect to any unvested Performance RSUs subject to this
Agreement pursuant to Section 10 of the Plan.

4. No Rights of Shareholder; No Dividend Equivalents. The Participant shall not
have any rights or privileges as a shareholder of the Company until the Shares
underlying vested Performance RSUs have been registered in the Company’s
register of stockholders as being held by the Participant.  No dividend
equivalents or other distributions shall be paid or payable with respect to
Performance RSUs.

5. No Right to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the Employment of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to terminate the Employment of the Participant at any time for any reason
whatsoever, with or without cause, subject to the applicable provisions of, if
any, the Participant’s employment agreement with the Company or any Subsidiary
or offer letter provided by the Company or any Subsidiary to the Participant.

6. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts (i) that the Board/Committee has the power to amend or
terminate the Plan, to the extent permitted thereunder, at any time, and (ii)
that the opportunity given to the Participant to participate in the Plan is
entirely at the discretion of the Committee and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant further acknowledges and accepts that
(a) such Participant’s participation in the Plan is not to be considered part of
any normal or expected compensation, (b) the value of the Performance RSUs shall
not be used for purposes of determining any benefits or compensation payable to
the Participant or the Participant’s beneficiaries or estate under any benefit
arrangement of the Company or any Subsidiary, including but not limited to
severance or indemnity payments, and (c) the termination of the Participant’s
Employment with the Company and all Subsidiaries under any circumstances
whatsoever will give the Participant no claim or right of action against the
Company or any Subsidiary in respect of any loss of rights under this Agreement
or the Plan that may arise as a result of such termination of Employment.

7. Transferability. Performance RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 7 shall be void and unenforceable
against the Company or any Subsidiary or Affiliate.

8. Withholding. The Participant shall be required to pay to the Company or any
Affiliate applicable withholding taxes with respect to any transfer under this
Agreement or under the Plan and to take such action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes
pursuant to section 4(c) of the Plan.  The Participant hereby authorizes the
Company to satisfy its withholding obligations from amounts payable hereunder
or, at the Participant’s election, he may otherwise provide for the payment of
such withholding obligations in cash.

9. Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to conflicts of
law, except to the extent that the issue or transfer of Shares shall be subject
to mandatory provisions of the laws of England and Wales.

10. Performance RSUs Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All Performance RSUs are subject to the Plan. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

11. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

--------------------------------------------------------------------------------

4

 

12. Clawback. The Participant shall forfeit or repay amounts awarded hereunder,
whether or not vested, if:

(a) The amount of the award was calculated based upon the achievement of certain
financial results that were subsequently the subject of a restatement or the
correction of a material error; and

(b) The Participant engaged in intentional misconduct that caused or partially
caused the material error; and

(c) The amount that would have been awarded to the Participant had the financial
results been properly reported, would have been less than the amount actually
awarded (such difference being the amount forfeited or repaid hereunder).

13. Section 409A of the Code. Notwithstanding any other provisions of this
Agreement or the Plan, the RSUs granted hereunder shall not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon the
Participant. In the event it is reasonably determined by the Committee that, as
a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.
Notwithstanding anything herein to the contrary, if at the time of the
Participant’s termination of employment with the Company the Participant is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months following the Participant’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code without any accelerated or additional tax).

14. Confidential Information.

(a) In consideration of the Company entering into this Agreement with the
Participant, the Participant shall not, directly or indirectly, at any time
during or after the Participant’s employment with the Company or its affiliates,
disclose any confidential information pertaining to the business of the Company
(except when required to perform his or her duties to the Company or one of its
affiliates, by law or judicial process).  If the Participant is bound by any
other agreement with the Company regarding the use or disclosure of confidential
information, the provisions of this Agreement shall be read in such a way as to
further restrict and not to permit any more extensive use or disclosure of
confidential information.

(b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Participant’s services are unique and because the
Participant has had access to confidential information, the parties hereto agree
that money damages will be an inadequate remedy for any breach of this
Agreement.  In the event of a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions hereof (without the posting of a bond
or other security).

15. Data Privacy.  Participant hereby acknowledges that the Company holds
information about the Participant relating to his employment, the nature and
amount of his compensation, bank details, and other personal details and the
fact and conditions of Participant’s participation in the Plan. Participant
understands that the Company is the controller of Participant’s personal data
and is the only person authorized to process that data and is responsible for
maintaining adequate security with regard to it. As the Company is part of a
group of companies operating internationally, it may be necessary for the
Company to make the details referred to above available to: (a) other companies
within the Company that may be located outside the European Economic Area
(“EEA”) or such other geographical location in which  Participant is employed
where there may be no legislation concerning an individual’s rights concerning
personal data; (b) third party advisers and administrators of the Plan; and/or
(c) the regulatory authorities. Any personal data made available by the Company
to the parties referred to above in (a), (b), or (c) in relation to the Plan
will only be for the purpose of administration and management of the plan by the
Company, on behalf of the Company. Participant’s information will not, under any
circumstances, be made available to any party other the parties listed above
under (a), (b), or (c).  Participant hereby authorizes and directs the Company
to disclose to the parties as described above under (a), (b) or (c) any of the
above data that is deemed necessary to facilitate the administration of the
Plan.  Participant understands and authorizes the Company to store and transmit
such data in electronic form.  Participant confirms that the Company has
notified Participant of his entitlement to reasonable access to the personal
data held about Participant and of his rights to rectify any inaccuracies in
that data.

 

 

--------------------------------------------------------------------------------

5

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date hereof.

 

NIELSEN HOLDINGS PLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

[NAME]

 

 

 

 

--------------------------------------------------------------------------------

1

 

EXHIBIT A

The number of Earned TSR Performance RSUs and Earned Free Cash Flow Performance
RSUs shall be added together to determine the total number of Performance RSUs
that will become vested, earned and no longer subject to forfeiture pursuant to
the terms of the Agreement to which this Exhibit A is attached.

A. Relative Total Shareholder Return Award Opportunity.  Forty percent (40%) of
the Participant’s Target RSU Award (the “TSR Target RSUs”) shall be eligible to
vest and be earned if and only if the Company’s Relative Total Shareholder
Return during the Performance Period relative to the Relative Total Shareholder
Returns of the companies in the Peer Group (the “Relative Company TSR”) at least
equals or exceeds the 30th percentile (the “TSR Threshold Target”). Subject to
the Company’s achievement of the TSR Threshold Target, the number of Performance
RSUs that will become vested and earned hereunder shall be equal to the product
of (x) the number of TSR Target RSUs and (y) the TSR Performance Factor (as set
forth in the table below) (such number of vested RSUs, the “Earned TSR
Performance RSUs”).  In no event shall the number of Earned TSR Performance RSUs
exceed the number of TSR Target RSUs if the Company’s absolute total shareholder
return growth is negative.  Fractional RSUs shall be rounded up to the next
whole RSU.

If the TSR Threshold Target is not achieved, no percentage of the TSR Target
RSUs will become vested or earned and such portion of the Performance RSUs shall
be immediately forfeited without consideration.  If the TSR Threshold Target is
met, the number of Earned TSR Performance RSUs shall be determined as follows:

 

If the Relative Company TSR
is at least equal to the:

Then the TSR
Performance Factor is:

30th Percentile

50%

50th Percentile

100%

75th Percentile

200%

 

If the Relative Company TSR percentile ranking falls between two percentile
rankings set forth above, the TSR Performance Factor shall be interpolated on a
linear basis.  

“Relative Total Shareholder Return” shall mean the amount equal to:

(a) the sum of:

(x) the Ending Stock Price minus the Beginning Stock Price, plus

(y) the amount of any cash dividends paid on a per share basis on any shares of
common stock of the applicable company (calculated as if such dividends had been
reinvested in the applicable company’s common stock  at the end of the month in
which each dividend is made, based on the ex-dividend date) cumulatively over
the Performance Period; divided by

(b) the Beginning Stock Price.

“Beginning Stock Price” shall mean, for purposes of determining the Relative
Total Shareholder Return for the Company and each company in the Peer Group,
respectively, the average closing price per share of common stock of each such
entity based on the twenty (20) trading day period ending immediately prior to
January 1, 2016.  For any company with more than one issue of common stock, the
calculation shall be made on the primary (most actively traded) issue of stock.

“Ending Stock Price” shall mean, for purposes of determining the Relative Total
Shareholder Return for each of the Company and each company in the Peer Group,
respectively, the average closing price per share of common stock based on the
twenty (20) trading day period ending immediately prior to (and including, if it
is a trading day) December 31, 2018.  For any company with more than one issue
of common stock, the calculation shall be made based on the primary (most
actively traded) issue of stock.

“Peer Group” shall mean that group of peer companies specified by the Committee
and communicated to the Participant in writing separate and apart from this
Agreement as such peer companies may be amended by the Committee in its sole
discretion.

B. Free Cash Flow Award Opportunity.  Sixty percent (60%) of the Participant’s
Target RSU Award (the “Free Cash Flow Target RSUs”) shall be eligible to vest
and be earned if and only if the Company’s cumulative Free Cash Flow for the

 

--------------------------------------------------------------------------------

2

 

Performance Period as compared to $____ billion (the “Free Cash Flow
Achievement”) is at least equal to 85% (the “Free Cash Flow Threshold
Target”).  Subject to the Company’s achievement of the Free Cash Flow Threshold
Target, the number of Performance RSUs that will become vested and earned
hereunder shall be equal to the product of (x) the number of Free Cash Flow
Target RSUs and (y) the Free Cash Flow Performance Factor (as set forth in the
table below) (such number of vested RSUs, the “Earned Free Cash Flow Performance
RSUs”).  Fractional RSUs shall be rounded up to the next whole RSU.  

If the Free Cash Flow Threshold Target is not achieved, no percentage of Free
Cash Flow Target RSUs will become vested or earned and such portion of the
Performance RSUs shall be immediately forfeited without consideration.  If the
Free Cash Flow Threshold Target is met, the number of Earned Free Cash Flow
Performance RSUs shall be determined as follows:

 

If the Free Cash Flow

Achievement is at least equal to:

Then the Free Cash Flow

Performance Factor is:

85%

50%

90%

90%

100%

100%

105%

105%

110%

110%

115%

155%

120%

200%

 

If the Free Cash Flow Achievement percentage falls between two percentages set
forth above, the Free Cash Flow Performance Factor shall be interpolated on a
linear basis.  

“Free Cash Flow” shall have the meaning given to it by the Compensation
Committee of the Board of Directors of the Company in its sole discretion.

Other Definitions

“Cause” shall mean “Cause” as such term may be defined in any employment, change
in control or severance agreement between the Participant and the Company or any
of its Subsidiaries (the “Employment Agreement”), or, if there is no such
Employment Agreement or if no such term is defined therein, “Cause” shall mean:
(i) the Participant’s willful misconduct with regard to the Company or any of
its Subsidiaries; (ii) the Participant is indicted for, convicted of, or pleads
nolo contendere to, a felony, a misdemeanor involving moral turpitude, or an
intentional crime involving material dishonesty other than, in any case,
vicarious liability; (iii) the Participant’s conduct involving the use of
illegal drugs in the workplace; (iv) the Participant’s failure to attempt in
good faith to follow a lawful directive of his or her supervisor within ten (10)
days after written notice of such failure; and/or (v) the Participant’s breach
of any agreement with the Company or any Subsidiary which continues beyond ten
(10) days after written demand for substantial performance is delivered to the
Participant by the Company (to the extent that, in the reasonable judgment of
the Committee (or its designee), such breach can be cured by the Participant.

“Good Reason” shall mean, without the Participant’s consent, (i) a reduction in
the Participant’s annual rate of base salary (excluding any reduction in the
Participant’s base salary that is part of a plan to reduce compensation of
comparably situated employees of the Company generally; provided that such
reduction in the Participant’s rate of base salary is not greater than fifteen
percent (15%) of such rate of base salary); (ii) the material diminution of the
Participant’s position due to the Company’s removal of the Participant from the
Global Band in which he was employed immediately prior to such removal, to a
position within a Global Band that is lower in rank than such prior Global Band;
or (iii) the relocation by the Company or any of its Subsidiaries of the
Participant’s primary place of employment with the Company or any of its
Subsidiaries to a location more than fifty (50) miles outside of the
Participant’s principal place of employment immediately prior to such relocation
(which shall not be deemed to occur due to a requirement that the Participant
travel in connection with the performance of his or her duties); in any case of
the foregoing, that remains uncured after ten (10) business days after the
Participant has provided the Company written notice that the Participant
believes in good faith that such event giving rise to such claim of Good Reason
has occurred, so long as such notice is provided within thirty (30) business
days after such event has first occurred.

“Retirement” shall mean (i) any statutorily mandated retirement date required
under laws applicable to the Participant or (ii) such other retirement date
(which date may vary by Participant) as may be approved by the Committee or a
designated officer of the Company, as delegated in accordance with the Plan.

 